        Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


K.C.,

                        Plaintiff,

vs.                                                Case No. 20-1144-SAC

ANDREW M. SAUL,
Commissioner of Social Security
Administration,

                        Defendant.

                           MEMORANDUM AND ORDER

        This is an action appealing the denial of Social Security

disability benefits.      Plaintiff filed her application for benefits

on March 12, 2018, alleging that she has been disabled since March

6, 2018.     The administrative law judge (ALJ) conducted a hearing

on November 6, 2019, considered the evidence, and decided on

November 26, 2019 that plaintiff was not qualified to receive

benefits.    This decision has been adopted by defendant.         This case

is now before the court upon plaintiff’s request to reverse and

remand the decision to deny plaintiff’s application for benefits.

I. Standards of review

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.           See Potter v.


                                      1
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 2 of 21




Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

     The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.    Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).            This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).          It does not

require a preponderance of the evidence.        Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.         Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).          The court may

                                    2
        Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 3 of 21




not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.                        Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).          The court reviews “only the sufficiency of the

evidence, not its weight.”             Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).

II. The ALJ’s decision (Tr. 18-36).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                           (Tr. 19-20).

First, it is determined whether the claimant is engaging in

substantial gainful activity.               Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of   impairments         meet   or    medically       equal    the   criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines     the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other      work   considering        his   or   her   residual

functional capacity, age, education and work experience.

                                              3
        Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 4 of 21




        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                       At step

five, the burden shifts to the Commissioner to show that there are

jobs    in    the    economy   with   the       claimant’s    residual   functional

capacity.           Id.   In   this   case,       the   ALJ   decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.

        The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through December 31, 2019.                    Second, plaintiff

has not engaged in substantial gainful activity since March 6,

2018.        Third, plaintiff has the following severe impairments:

obesity;       lumbar     degenerative          joint   disease;    sacroiliitis;

bilateral shoulder bursitis; type I diabetes mellitus; headaches;

anxiety; and depression.

        Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.                    Fifth, plaintiff

has the residual functional capacity (RFC) to perform sedentary

work as defined in 20 C.F.R. § 404.1567(a) except that: standing

and walking are limited to two hours in an eight-hour day and no

more than 15 minutes at a time; sitting is limited to six hours in

an eight-hour day and two hours at any time; plaintiff requires

                                            4
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 5 of 21




the ability to shift from side-to-side at will; lifting is limited

to five pounds frequently and ten pounds occasionally; reaching is

limited to frequent; reaching above the shoulder bilaterally is

limited to occasional; bending, twisting, turning, stooping, and

squatting can be performed up to 15 percent of the workday;

plaintiff     cannot   power   grip       with   her     upper   extremities

bilaterally; plaintiff cannot push or pull levers with her upper

extremities; she cannot operate foot controls; she cannot climb

ropes, ladders or scaffolds; plaintiff cannot climb ramps or stairs

more than 15% of the workday; she cannot work in extreme heat or

cold; she cannot work outdoors or under hazardous conditions or at

unprotected    heights;    plaintiff       cannot      work   around   moving

machinery; she is limited to simple routine, and repetitive tasks

and simple decision-making with no interaction with the public;

and she cannot have more than occasional interaction with co-

workers and supervisors.

     Based upon the testimony of a vocational expert, the ALJ

determined that plaintiff could not perform her past relevant work

as a radiological technician, a hospital admitting clerk, or

receptionist under the RFC described in the ALJ’s decision.             She,

however, could work as a document preparer, a touch up screener,

or a table worker.




                                      5
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 6 of 21




III. The decision to deny plaintiff’s application for benefits
shall be affirmed.

     A. The ALJ’s mental RFC determination is adequately supported
in the record.

     Plaintiff alleges that the denial of benefits should be

reversed     and    remanded   because      the    ALJ’s     determination       of

plaintiff’s    mental     health   impairments       was     not    supported    by

substantial evidence in the form of medical opinions.                     Doc. No.

16, p. 15.

     There    are   two   mental   health       professionals       who   completed

Psychiatric Review Technique forms regarding plaintiff.                    Neither

consultant examined plaintiff.            One, Dr. James Morgan, concluded

after his review in May 2018 that plaintiff had a mild limitation

in   understanding,       remembering,     or     applying    information;       no

limitation    in    interacting    with    others;    a    mild     limitation   in

concentrating, persisting or maintaining pace; and no limitation

in adapting or managing herself.                (Tr. 114).         The other, Dr.

Richard Kaspar, concurred with Dr. Morgan’s findings, after his

review in December 2018.       (Tr. 131).

     The ALJ found that the assessments of these two men were

supported by summaries of the records available at the time of the

reviews and were consistent with each other.                (Tr. 26).      He also

found, however, that the assessments were inconsistent with an

observation that plaintiff “had poor attention at the beginning of

treatment . . . and with the [plaintiff’s] well[-]documented mood

                                      6
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 7 of 21




disturbances, which could reasonably impact her cognitive and

social functioning.”       (Tr. 26-27).      Therefore, the ALJ found that

plaintiff had: no more than a moderate limitation in understanding

remembering or applying information; only moderate limitations in

interacting with others; no more than moderate limitations in

concentrating,       persisting   or   maintaining     pace;   and   only   mild

limitations in adapting or managing herself.             Id.

     The ALJ also found that the mental restrictions in the RFC

were supported by the symptoms linked to plaintiff’s depression,

anxiety and excoriation (skin picking) disorder.                (Tr. 32).     He

determined that plaintiff’s statements regarding the intensity,

persistence     or     limiting    effects       of   those    symptoms     were

inconsistent with plaintiff’s course of treatment, mental status

examinations, and reports of her daily functioning.              Id.   The ALJ

noted that plaintiff’s mental health care treatment has consisted

of oral medications and psychotherapy, and that her primary care

provider reported in May 2019 that plaintiff’s mental health

conditions were stable.      Id.   He considered this inconsistent with

the presence of debilitating mental illness.

     The ALJ reviewed findings that he said showed that plaintiff

did not need reminders to complete personal care or medication

tasks, and that plaintiff had an organized or linear thought

process,   an    intact      memory,       and    adequate     attention     and

concentration.        (Tr. 33).    He found that plaintiff’s ordinary

                                       7
       Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 8 of 21




shopping actions and financial tasks demonstrated an ability to

complete work limited to simple, routine, and repetitive tasks.

Id.   The ALJ also found that plaintiff had no problems getting

along with family, friends or authority figures and that she

displayed a normal mood and affect at times, but anxious and

tearful at other times.         Id.    He attempted to tailor the RFC to

accommodate      this     evidence       regarding      plaintiff’s        social

functioning.

      To buttress her argument that substantial evidence does not

support the mental RFC determination, plaintiff cites 42 U.S.C. §

421(h).      This    provides   that    there   will    not   be   a   disability

determination unless the Commissioner has made “every reasonable

effort” to ensure that “a qualified psychiatrist or psychologist

has completed the medical portion of the case review and any

applicable     RFC    assessment”      where    there   is    “evidence    which

indicates the existence of a mental impairment.”                       Here, the

Commissioner included reviews of the record from Dr. Morgan and

Dr. Kaspar.      Plaintiff, who was represented by counsel at the

hearing before the ALJ, did not ask for an additional evaluation

to account for any evidence or developments which occurred after

Dr. Morgan and Dr. Kaspar’s review.1            Thus, it appears that there

has been compliance with § 421.


1 In Cowan v. Astrue, 552 F.3d 1182, 1188 (10th Cir. 2008), the court held that
normally an ALJ should be able to rely upon claimant’s counsel to identify
issues requiring further development.

                                        8
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 9 of 21




     Plaintiff also cites Andrade v. Secretary of Health and Human

Services, 985 F.2d 1045 (10th Cir. 1993), Birnell v. Apfel, 45

F.Supp.2d 826 (D.Kan. 1999), and Branstetter v. Colvin, 2014 WL

3700976   (D.Kan.   7/25/2014),   arguing   that    these   cases    support

reversing the denial of benefits.         The court finds these cases

distinguishable.

     In Andrade, there was no mention of a mental impairment until

about one month before the ALJ hearing, when the claimant filed

forms which referred to psychochemotherapeutic treatment.            At the

ALJ hearing, the claimant testified to severe depression and his

treatment program.    The ALJ completed a document which included an

RFC assessment without the assistance of a medical consultant.

The ALJ concluded there was no reference in the record to the

claimant’s     inability   to   perform   work    because   of   a   mental

impairment.    The Tenth Circuit disagreed and held that substantial

evidence did not support this finding or an ALJ finding that the

claimant’s mental problems were largely situational in nature.

985 F.2d at 1050.      Therefore, the court remanded the case for

further consideration of the claimant’s mental impairment possibly

to obtain the assistance of a mental health professional.

     In Birnell, there was a PRT form completed by a mental health

professional before the hearing level.           But, after the form was

completed, additional medical records were submitted which were

significant.    The additional evidence contained evidence regarding

                                    9
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 10 of 21




the claimant’s pursuit of treatment and different mental illness

diagnoses.    In spite of the additional records and the different

diagnoses, at the hearing level the ALJ completed a PRT analysis

without further consultation with medical experts.         The court held

that it was an abuse of discretion for the ALJ to elect not to

pursue   a   consultative     examination    to   consider    plaintiff’s

impairment in light of the additional information.           45 F.Supp.2d

at 836-37.    The court also held that it was error for the ALJ to

complete the PRT form when there was significant new evidence

regarding mental impairments for which an expert’s evaluation

would be useful.    Id. at 837.

      In Branstetter, the only qualified psychologist to submit an

RFC assessment for the ALJ’s consideration admitted that the

opinion was based on insufficient evidence.            2014 WL 3700976 at

*5.

      The record in this case indicates that plaintiff has had a

long history of depression and anxiety issues.            E.g., Tr. 682,

685, 707, 768. Unlike Andrade and Birnell, this is not a situation

where a diagnosis has changed or been added. Nor is this a

situation where new evidence of an inability to work has been

presented    from   a   medical   expert.     Unlike    Branstetter,    the

psychologists who have reviewed the record have not stated that

there is insufficient evidence upon which to base an opinion.

Here, the ALJ had the assistance of mental health professionals

                                    10
     Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 11 of 21




(unlike Andrade) and his conclusions are supported by substantial

evidence. Therefore, the court holds that the ALJ did not abuse

his discretion in failing to seek additional expert opinion or to

order a consultative examination before completing his mental

residual functional capacity findings.

     The court acknowledges that the ALJ’s RFC does not coincide

with the opinion of a medical expert.       But, this is not required.

The ALJ is expected to weigh the medical evidence and resolve

conflicts in the evidence to determine the RFC.         See 20 C.F.R. §

404.1546(c).    It is the ALJ’s responsibility, not a physician’s,

to assess the RFC from the medical record.         Howard v. Barnhart,

379 F.3d 945, 949 (10th Cir. 2004).      In Chapo v. Astrue, 682 F.3d

1285, 1288 (10th Cir. 2012), the court rejected the argument “that

the components of an RFC assessment lack substantial evidentiary

support unless they line up with an expert medical opinion.”           The

court stated:    “There is no requirement in the regulations for a

direct correspondence between an RFC finding and a specific medical

opinion on the functional capacity in question.”           Id.   “[I]f a

medical opinion adverse to the claimant has properly been given

substantial weight, the ALJ does not commit reversible error by

electing to temper its extremes for the claimant’s benefit.”           Id.

The Tenth Circuit reiterated this position recently in Guillar v.

Commissioner, SSA, 2021 WL 282274 *3 (10th Cir 1/28/2021)(affirming



                                   11
        Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 12 of 21




decision      to    deny       benefits     which    gave   partial    credit    to    two

physicians’ opinions and found middle ground between them).

        In   this       case,   the   ALJ    found    greater   mental    functioning

restrictions than those found by the state agency consultants.

The restrictions he found are supported by the reasoning and

evidence cited in his decision.                    Therefore, we find that the ALJ

performed his job reasonably in this case and reject plaintiff’s

first argument to reverse the denial of benefits.

     B. The ALJ gave sufficient reasons to reject plaintiff’s
testimony as to her need to take naps.

        Plaintiff contends that the ALJ did not properly consider

evidence that she must take daily naps.                         There are frequent

references         in    the    medical     records    to   fatigue,    but   not     many

references to daily naps.                 A record from August 4, 2018 states

that plaintiff has “daytime sleepiness.”                      (Tr. 601).        A record

generated on March 5, 2019 noted that a nap was needed “even now

with cpap.”2            (Tr. 648).    On August 30, 2019, plaintiff reported

that she tries to take a nap when she can due to exhaustion.                          (Tr.

694).        Another record from September 24, 2019 indicates that

plaintiff takes daily naps for 30 minutes (Tr. 758), and that she

denied a “decrease[d] ability to focus or concentrate while working

or performing daily activities due to sleepiness.”                     (Tr. 757).       It

also indicates that plaintiff was advised to avoid napping.                           (Tr.


2   The same record states that during the visit plaintiff denied fatigue.

                                              12
        Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 13 of 21




759).    Plaintiff stated that prior to stopping work, in 2016, she

slept for long periods of time when she was not at work.                    (Tr.

368, 383).

        Plaintiff testified before the ALJ in November 2019 that she

has fatigue “partially because of obstructive sleep apnea.”                 (Tr.

65).     She said she uses a CPAP machine and sleeps “pretty well”

with it.      (Tr. 66).         Plaintiff further testified that she has

diabetes, depression and anxiety which play a role in her fatigue,

and that pain and medication could also contribute.              (Tr. 66-67).

She said that she needed to recline to mitigate pain.                 (Tr. 61).

When asked to describe a typical day, plaintiff said that she takes

a nap in the late morning for two hours, unless she has an

appointment, like a doctor’s appointment, and that in the late

afternoon she will take an hour nap, sometimes more.                  (Tr. 70).

Plaintiff listed no other activities other than making quick and

easy meals, taking pills, watching TV, and being on Facebook or

the phone.     This was not her typical day a few months before when

she    took   care   of   two    or   three   young   grandchildren   who   were

difficult.     That was hard both on her and her husband.             Plaintiff

testified that she was the primary caregiver.               She said she and

her husband had to give the grandchildren back to their mother

because it was too stressful.           (Tr. 71-72).

        On September 10, 2019, Dr. Huerter, who treated plaintiff’s

diabetes, signed a form created by plaintiff’s counsel which

                                         13
       Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 14 of 21




described plaintiff’s reports of “debilitating levels of fatigue”

that require her to take at least one 2-hour nap each day or three

such naps on a “bad” day.        After this statement, the form asks:

“Is [plaintiff’s] fatigue an expected symptom given her diagnoses

of depression, fibromyalgia, and diabetes?”          Dr. Huerter circled

“yes.”    (Tr. 712).     There was no explanation or elaboration of his

answer.

       On September 19, 2019, Grace Keltner, a nurse practitioner,

was given a form, also created by plaintiff’s counsel, which stated

in part that plaintiff reported she can sit for 3 hours, stand and

walk for one hour, recline for 2 hours and never stoop during an

8-hour day.    The form then added that “she must take at least one

2-hour nap each day.”        The form asked Keltner whether this was

“consistent with what you would expect given her diagnosis and

clinical situation?”        Keltner circled “yes,” remarking that she

last evaluated plaintiff eight months before she signed the form,

and directing the reader to look at the “visit notes.”          (Tr. 756).

The notes from plaintiff’s visit with Keltner on October 4, 2018,

indicate that plaintiff did not have a “sleep disturbance” and

that   plaintiff   was    “alert.”    (Tr.   640-41).     The   notes    from

plaintiff’s visit with Keltner on January 31, 2019 show that

plaintiff admitted sleep disturbance and fatigue, but that she was

alert.    (Tr. 637-38).     Keltner’s main focus in treating plaintiff

was plaintiff’s complaints of pain.

                                     14
       Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 15 of 21




       The ALJ explicitly found that plaintiff did not “have a

medical need to take a nap of one to two hours per day.”                 (Tr.

21).   In support of this finding, the ALJ noted:        that on September

24, 2019, plaintiff told Dr. Alkazir, who treated plaintiff’s sleep

apnea that she napped for 30 minutes daily (Tr. 21, citing Tr.

758); that she slept well with the CPAP machine; and that she

denied a decrease in the “ability to focus or concentrate while

working or performing daily activities due to sleepiness.”               (Tr.

21 quoting Tr. 757).

       The ALJ found Dr. Huerter’s opinion unpersuasive because it

was vague and lacked a narrative explanation.           (Tr. 32).   The ALJ

found Ms. Keltner’s opinion unpersuasive because it lacked support

and was written several months after Keltner’s lack evaluation of

plaintiff.    Id.

       Plaintiff argues that the ALJ’s decision is based upon a

mischaracterization of plaintiff’s testimony.           More specifically,

plaintiff contends that the ALJ discounted the evidence regarding

naps on the basis that plaintiff’s sleep apnea was controlled

effectively, even though plaintiff linked her “fatigue” to sleep

apnea and other conditions.

       The   court   does   not   find    that    the   ALJ   substantially

mischaracterized plaintiff’s testimony.          Sleep apnea was the first

cause of fatigue mentioned in plaintiff’s testimony.             (Tr. 65).

The ALJ discussed the plaintiff’s alleged need for a nap in a

                                     15
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 16 of 21




paragraph   which    addressed    plaintiff’s        sleep    apnea    and     the

functional limitations caused by sleep apnea.              (Tr. 21).    The ALJ

did not state that sleep apnea was the only cause of plaintiff’s

fatigue.    The ALJ did state, as already noted, that plaintiff’s

testimony was contradicted by the record from Dr. Alkazir.                   While

plaintiff in her testimony mentioned other possible causes for her

fatigue, the ALJ did not ignore plaintiff’s other conditions in

his   opinion.      He   discussed    the    functional      limitations      from

plaintiff’s other medical conditions elsewhere in his decision.

This discussion included his dismissal of the rather terse and/or

vaguely-presented opinions from Dr. Huerter and Ms. Keltner as

lacking support and explanation.

      Plaintiff also argues that the ALJ should not have dismissed

Dr. Huerter’s opinion.        The court agrees with the ALJ, however,

that Dr. Huerter’s statement that “fatigue” is an expected symptom

given plaintiff’s diagnoses does not come close to supporting a

functional limitation more restrictive than the RFC in this case.

It simply does not address the intensity, persistence and limiting

effects of plaintiff’s fatigue. The ALJ may give conclusory forms,

such as those returned by Dr. Huerter and Grace Keltner little

weight.     See     Terwilliger      v.    Commissioner,     Social    Security

Administration, 801 Fed.Appx. 614, 622-23 (10th Cir. 2020).

      Finally,    plaintiff     contends      that    the     sedentary       work

restrictions that are a part of the RFC do not sufficiently

                                      16
     Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 17 of 21




accommodate plaintiff’s fatigue.           This argument, however, assumes

that plaintiff requires lengthy naps every day.               The ALJ did not

give credit to this claim.

     In summary, plaintiff testified that on a typical day, unless

she has an appointment, she takes a nap in the morning and a nap

in the afternoon. The ALJ found that those naps were not medically

necessary.       He   supported      this     conclusion      by     referencing

inconsistent notations in the medical record and by referring to

success sleeping plaintiff had with her CPAP machine.                   He also

analyzed plaintiff’s functional limitations from other conditions

which cause fatigue, like diabetes, and developed an RFC which he

considered     consistent     with   the    evidence     of    the   intensity,

persistence and limiting effects of plaintiff’s symptoms.                 The RFC

did not account for a nap requirement because the ALJ found that

such a requirement was not supported in the record, in spite of

the plaintiff’s testimony and the opinions of Huerter and Keltner.

It is the ALJ’s duty to resolve conflicts in the evidence and to

assess   the    plaintiff’s     allegations     of     her    symptoms.      See

Richardson v. Perales, 402 U.S. 389, 399 (1971); Newbold v. Colvin,

718 F.3d 1257, 1267 (10th Cir. 2013).            A review for substantial

evidence is not a permission slip to “reweigh the evidence or retry

the case.” Wall, 561 F.3d at 1052.             The ALJ’s assessment of a

claimant’s subjective complaints of pain or fatigue will not be

overturned when it is supported by substantial evidence, which as

                                      17
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 18 of 21




the court has already stated is more than a scintilla but not

necessarily a preponderance.            There is substantial evidence to

support the ALJ’s finding on the necessity for naps.

     C. Substantial evidence supports the ALJ’s assessment of
plaintiff’s reaching and handling limitations.

      The ALJ concluded that plaintiff’s RFC should be limited to

frequent    reaching     and    occasional    reaching   above    the   shoulder

bilaterally.     (Tr. 27).      This is similar to plaintiff’s counsel’s

argument    before     the     ALJ   that:      “Bilateral     bursitis   limits

[plaintiff’s] reaching overhead or behind her to occasionally.”

(Tr. 55).    Nevertheless, plaintiff contends that the ALJ did not

correctly evaluate the impact of plaintiff’s shoulder limitations

upon her RFC because he improperly considered plaintiff’s recent

lack of treatment and because he failed to give a good reason to

reject the reaching and handling limitations given by a state

agency consultant.

        Regarding the lack of treatment, in his discussion of the

evidence,    the   ALJ    noted      that    plaintiff   was    diagnosed   with

subacromial bursitis in August 2018 and in October 2018 after which

physical therapy was recommended.            (Tr. 29-30).      The ALJ remarked

that plaintiff’s physical examinations typically showed a normal

range of motion and that plaintiff stated during the hearing that

the last time she received any treatment was almost a year prior.3


3 There should be no question that an ALJ may consider physical examination
findings and type and frequency of treatment, among other factors, in evaluating

                                        18
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 19 of 21




He elaborated that:      “While the [plaintiff] stated that [the lack

of treatment] was because of her lack of insurance, the plaintiff

has had access to medical care for other conditions, and, on at

least on[e] occasion, the [plaintiff] has been informed of ways to

get help with the cost of medical care.”             (Tr. 30).

      Plaintiff    contends    the   ALJ’s     reasoning   is    insupportable

because plaintiff explained that she did not have insurance and

had recently moved to a new location (Wichita) where she had not

established her medical care.          But, as the ALJ noted, plaintiff

had access to care for other conditions in Wichita. Plaintiff

visited a family medicine provider in Wichita on August 30, 2019

where she reported numerous ailments but also denied persistent

joint or muscle pain.4        (Tr. 690).       Plaintiff also established a

mental   health    provider    in    Wichita    in   August     2019   and   this

relationship continued in succeeding months.            (Tr. 707, 764, 766).

Plaintiff had a diabetes checkup in Wichita on September 3, 2019.

(Tr. 752).    She had a diabetic eye exam with a different office in

Wichita on August 5, 2019.           (Tr. 716).       She also visited Via

Christi Clinic, PA, Sleep Center in Wichita on September 24, 2019

for her sleep apnea.       (Tr. 757).      On this record, the court finds


subjective symptoms such as pain. See Angelina B. v. Saul, 2019 WL 3318181 *3
(D.Kan. 7/24/2019)(quoting Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)).
4 The record of the visit states that plaintiff had moved back to the area and

needed a referral to “derm, cardiologist and sleep . . . sees psychiatrist . .
. Adderal was prescribed for fatigue and seems to help.” (Tr. 690). Plaintiff
also reported during the visit that she did not sit around all day; that she
swept floors, played with kids and vacuumed. She also said she tried to nap
when she could due to exhaustion. (Tr. 694).

                                      19
       Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 20 of 21




it was not improper for the ALJ to consider plaintiff’s lack of

treatment in addition to her physical examination findings when

evaluating her shoulder limitations.

       Elsewhere in his opinion, the ALJ stated that the medical

findings of two state agency consultants, Dr. Harry Cole and Dr.

Javier Torres, were “largely persuasive” and consistent with the

“general good results” of plaintiff’s physical examinations (Tr.

31).    Dr. Torres, unlike Dr. Cole who listed no limitations,

restricted plaintiff to occasional reaching.          The ALJ adopted some

restrictions, but not to the extent of Dr. Torres “because while

his    opinion    is    consistent    with     the    evidence     regarding

[plaintiff’s]    shoulder    bursitis,    it   is   inconsistent   with   the

[plaintiff’s] recent lack of medical care for that condition.”

(Tr. 32).

       As the court has already noted, the law does not require the

ALJ to fully adopt one of two conflicting medical opinions.               See

Smith v. Colvin, 821 F.3d 1264, 1268 (10th Cir. 2016).             The court

finds no error in the ALJ’s decision to partially adopt the

restrictions proposed by Dr. Torres in this instance.              The court

concludes that the ALJ’s consideration of plaintiff’s shoulder

ailment within the RFC findings is adequately supported by the

physical examination findings, the reports of Drs. Torres and Cole,




                                     20
      Case 6:20-cv-01144-SAC Document 19 Filed 02/05/21 Page 21 of 21




and the relative lack of treatment.5            Accordingly, the court

rejects plaintiff’s contention that the physical RFC assessment

was not supported by substantial evidence regarding reaching and

handling limitations.

IV. Conclusion

     For the above-stated reasons, the court rejects plaintiff’s

arguments to reverse and remand this action.

     IT IS THEREFORE ORDERED that judgment be entered pursuant to

the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the decision

to deny benefits.

     Dated this 5th day of February 2021, at Topeka, Kansas.

                          s/Sam A. Crow_____________
                          U.S. District Senior Judge




5 The limitations were presented as part of the RFC to the vocational expert
who testified that there were jobs existing in significant numbers in the
national economy which plaintiff could perform with the RFC.

                                    21
